Citation Nr: 1546109	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to an effective date prior to May 20, 2011, for the award of an initial rating of 30 percent for PFB.

3.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2014 rating decisions of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, and entitlement to an effective date earlier than May 20, 2011 for PFB, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PFB is manifested by, at most, covering a total body area of less than 5 percent and a total exposed area of the body of 25 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PFB are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7803, 7804, 7805, 7806, 7813 (2015).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has appealed the propriety of the initially assigned rating for his PFB from the original grant of service connection.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file

In July 2011 August 2012, and September 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  



PFB

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321(a) , 4.1 (2013). Separate diagnostic codes identify the various disabilities.

 In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet.App. 282   (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58   (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126   (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).

The Veteran's PFB is currently evaluated under 38 C.F.R. § 4.118 , Diagnostic Code 7813, pertaining to dermatophytosis (or tinea barbae of the beard area). Diagnostic Code 7813 directs that, depending upon the predominant disability, it is to be evaluated as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806. The RO has evaluated his PFB under DC 7806.

Under Diagnostic Code 7806, a 30 percent evaluation is assigned where the disability affects 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is warranted where the disability affects more than 40 percent of the entire body, or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

Under DC 7800, a 50 percent rating can be assigned where there is scarring of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement. Under DC 7801, a 40 percent evaluation is warranted where there is scarring of areas other than the head, face or neck that are deep and nonlinear and cover areas of 144 square inches or greater.

Merits

The Veteran contends that he is entitled to a higher rating because of the mental, physical, and emotional stress caused by his PFB, including his self-esteem and his ability interact with people both professionally and socially.  He asserts that this condition has handicapped him both professionally and socially. 

The Veteran was examined initially in July 2011 wherein the examiner found that the Veteran's PFB affected 2 percent of his total body and 25 percent of exposed skin.  He was examined again in August 2012 wherein the examiner found that the Veteran's PFB affected less than 5 percent of his total body and between 5 percent and 20 percent of the exposed area.  He was examined again in September 2015 wherein the examiner found that the Veteran PFB affected less than 5 percent of total body area and less than 5 percent of the exposed area.  None of the examiners found that the Veteran had skin conditions which cause scarring or disfigurement of the head, face, or neck or that his skin condition was being treated with systemic therapy.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for PFB is not warranted.  The Veteran's PFB affects the face and neck, so DC 7801 is not applicable and a higher rating is not warranted under this provision as it governs skin conditions on areas other than the face and neck. Further, the Veteran's head, face and neck do not have scars, palpable tissue loss, gross distortion of the two features, or four or five characteristics of disfigurement as required for a higher rating under DC 7800. Finally, as for DC 7806, the Veteran's PFB has not been shown to affect more than 40 percent of his total body area or exposed body area, nor has it caused the Veteran to be required to use systemic therapy.  

In addressing the Veteran's contentions, the Board notes that the rating criteria specifically considers the impact of skin conditions on exposed areas of the skin to incorporate compensation for the Veteran's complaint that his skin condition hinders him socially and professionally.  With regard to his assertion that his skin condition causes him mental anguish, the Board notes that he is service-connected for an acquired psychiatric condition, and his mental health symptoms are compensated through this disability. 

Accordingly, entitlement to a rating greater than 30 percent for the Veteran's service-connected PFB is denied.


ORDER

Entitlement to a rating in excess of 30 percent for PFB is denied.
	



REMAND

The Veteran has two outstanding notice of disagreements which the AOJ has not issued an SOC to address. 

In November 2013, the Veteran filed a claim to have his currently service connected acquired psychiatric disability reclassified as PTSD.  The AOJ effectuated this change in a September 2014 rating decision while maintaining his 30 percent rating.  In a timely October 2014 NOD, the Veteran disagreed with the rating assigned and contended that he is entitled to an increased rating of 50 percent for his PTSD. No SOC has been issued in response to this NOD. See 38 C.F.R. §§ 20.200, 20.201, 20.202.  

In the Veteran's July 27, 2011, rating decision, the RO awarded the Veteran a 30 percent evaluation for his PFB effective May 20, 2011, the date the AOJ documented that the Veteran filed his original claim for service connection.  In the Veteran's August 2011 NOD to this decision, he contended that he is entitled to earlier effective date as he states "it is my strong belief that my monthly entitlements should be retroactive 4 December 1994- 1 June 2011."  To date, the Veteran has not been issued an SOC for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case (SOC) with respect to the issues of entitlement to a rating in excess of 30 percent for PTSD, and entitlement to an effective date prior to May 20, 2011, for PFB.  If an appeal is perfected, then the issues should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


